61 S.E.2d 714 (1950)
232 N.C. 563
FEEZOR et al.
v.
SICELOFF et al.
No. 669.
Supreme Court of North Carolina.
November 1, 1950.
*716 P. V. Critcher, Lexington, for plaintiffs.
S. A. DeLapp, Lexington, for defendants.
DENNY, Justice.
The defendants challenge the correctness of the ruling below solely on the ground that the Board of Commissioners of Davidson County is without legal authority to grant the request of the plaintiffs. In our opinion the challenge cannot be sustained.
A county board of education has the authority "to consolidate schools located in the same district, and, with the approval of the state board of education, to consolidate school districts, over which the board has full control, whenever and wherever in its judgment the consolidation will better serve the educational interests of the county or any part of it". G.S. § 115-99. And whether a change should be made in the location of a school, as well as the selection of a site for a new one, is vested in the sound discretion of the school authorities, and their action cannot be restrained by the courts unless in violation of some provision of law, or the authorities have been influenced by improper motives, or there has been a manifest abuse of discretion on their part. G.S. § 115-84 and 85; Atkins v. McAden, *717 229 N.C. 752, 51 S.E.2d 484; Board of Education v. Pegram, 197 N.C. 33, 147 S.E. 622; Board of Education v. Forrest, 190 N.C. 753, 130 S.E. 621; School Commissioners v. Board of Aldermen, 158 N.C. 191, 73 S.E. 905; Venable v. School Committee, 149 N.C. 120, 62 S.E. 902.
The question before us does not involve any change of purpose for which the school bonds were issued, but only a change in the manner or method of accomplishing that purpose. Nor are we confronted with the abandonment of projects in the districts of Midway, Welcome and Arcadia, and the transfer of the funds provided therefor to improve or construct school buildings in other districts, as we were in the case of Atkins v. McAden, supra. Neither is there a contemplated diversion of the proceeds of a bond issue, approved by a vote of the people, to construct a particular school, as was the case in Waldrop v. Hodges, 230 N.C. 370, 53 S.E.2d 263.
It appears from the facts found herein, to which there is no exception, that the state and local school authorities, at the request of the citizens and taxpayers of the districts involved, investigated the situation as it now exists in these districts, with particular reference to the high school facilities, and they have unanimously recommended that a centrally located high school be constructed in lieu of enlarging the present buildings in the district which are presently used for elementary and high school purposes. And the County Board of Education of Davidson County has found as a fact that such a course will better serve the educational interests in the districts of Midway, Welcome and Arcadia. Therefore, we hold that the Board of Commissioners of Davidson County does have the legal authority to allocate such available funds as it may determine to be necessary for the construction of the proposed high school. This authority, however, is bottomed on the assumption that the Board of Commissioners of Davidson County, upon investigation, finds that the proposed expenditure is not excessive, but necessary in order to maintain the constitutional six months' school term in said districts. Atkins v. McAden, supra.
The judgment of the court below is
Affirmed.